Citation Nr: 0606183	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 through 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
multiple sclerosis (MS).  He contends that the disease 
presented within the seven-year presumptive period under 
38 C.F.R. § 3.307(a)(3).  

A remand is required in order to afford the veteran a Travel 
Board hearing.  The August 2005 substantive appeal (VA Form 
9) did not request a hearing, but the veteran's 
representative stated, in September 2005, that the veteran 
had reconsidered and does wish to have a Travel Board 
hearing.  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing. 

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

